DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 11-14, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavallee et al. (U.S. Publication No. 2022/0047329).
	Lavallee et al. discloses a direct blade guidance system (Figure 3), comprising: a robot arm (4) configured to be positioned by a surgical robot (1000); an end effector arm (24) including a base configured to attach to an end effector coupler of the robot arm (Figure 6-8), wherein the end effector arm includes a plurality of linkages connected by a plurality of joints (25a, 25b), including a distal joint (25b) disposed at a distal end of the end effector arm (Figure 8); a blade adaptor (2) connected to the end effector arm via the distal joint; a blade connected to the blade adaptor; and a handpiece connected to the blade (Figure 3, 8).
Regarding claim 2, the handpiece is a sagittal saw handpiece (Figure 8).
Regarding claim 3, the system further comprises an encoder disposed on each joint (Claim 30).
Regarding claim 4, a tracking camera is configured to track the encoders to measure the position of the blade (paragraph 86).
Regarding claim 7, the blade and blade adaptor are integrated as a single unit (Figure 6-8).
Regarding claim 8, a rotational axis of the distal joint (25b) is aligned with a vibration axis of the blade (Figure 6-8).
Regarding claim 11, Lavallee et al. discloses a surgical system comprising: a tracking system (200, 203)configured to determine a pose of an anatomical structure that is to be cut by a saw blade and to determine a pose of the saw blade (paragraph 71); a surgical robot (1000) comprising: a robot base (300); a robot arm (4) connected to the robot base; at least one motor (paragraph 101) operatively connected to move the robot arm relative to the robot base; a blade guidance system comprising: an end effector arm (24) including a base configured to attach to an end effector coupler of the robot arm, wherein the end effector arm includes a plurality of linkages (24a-e) connected by a plurality of joints (25a, 25b), including a distal joint disposed at a distal end of the end effector arm (Figure 8); a blade adaptor (23) connected to the end effector arm via the distal joint; a blade connected (2) to the blade adaptor; and a handpiece connected to the blade (2).
Regarding claim 12, the handpiece is a sagittal saw handpiece (Figure 6-8).
Regarding claim 13, the system further comprises an encoder disposed on each joint (claim 30).
Regarding claim 14, the tracking system is configured to track the encoders to measure the position of the blade (paragraph 101).
Regarding claim 17, the blade and blade adaptor are integrated as a single unit (Figure 6-8).
Regarding claim 18, a rotational axis of the distal joint is aligned with a vibration axis of the blade (Figure 6-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee et al. (U.S. Publication No. 2022/0047329) in view of Eskridge et al. (U.S. Publication No. 2006/0217729).
Lavallee et al. discloses the claimed invention except for the blade is clamped to the blade adaptor and also that the blade adaptor and the blade are attached via an active clamping mechanism. 
Eskridge et al. teaches a surgical sagital saw assembly having a blade (160) that is clamped to the blade adapter via a clamp (154). The clamp is considered an active clamping mechanism since it uses a spring (paragraph 46). The design of the tool holder allows for easy and thorough cleaning after use (paragraph 47).
It would have been obvious to one skilled in the art at the time the invention was made to construct the device of Lavallee et al. with a blade clamped to the blade adapter and also as an active clamping mechanism in view of Eskridge et al. to allow for easy and thorough cleaning of the tool holder after use. 
Claim(s) 6, 10, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee et al. (U.S. Publication No. 2022/0047329) in view of Boykin et al. (U.S. Patent No. 8523868).
Lavallee et al. discloses the claimed invention except for the blade is screwed to the blade adaptor or the blade adaptor and the blade are attached via a passive clamping mechanism. Boykin et al. teaches a sagittal saw with a blade (104) and a blade adapter (120). The blade is screwed to the blade adapter via screw (150)(Figure 2) and as such is also considered a passive clamping mechanism. The screw clamp offers a standard method of securing a saw blade to an oscillating tool. It would have been obvious to one skilled in the art at the time the invention was made to construct the device of Lavelle et al. with the blade is screwed to the blade adapter a passive clamping mechanism in view of Boykin et al. since such is a known and standard method of securing a blade to a blade adapter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775